Citation Nr: 0710803	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

The propriety of the forfeiture of VA compensation benefits 
as a result of the submission of fraudulent evidence to 
support a claim for service connection, under the provisions 
of 38 U.S.C.A. § 6103(a).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The appellant asserts that he had active service from January 
1966 to October 1969 under the name of Jaime I. Socro.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2002 and July 2004 administrative 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
RO determined that the evidence of record was sufficient to 
warrant submission of the appellant for consideration of 
forfeiture of his VA compensation benefits for the submission 
of fraudulent evidence to support his claim for service 
connected benefits.  The appellant submitted a timely Notice 
of Disagreement (NOD) with the RO's determination.  

The case was subsequently referred to the Director of 
Compensation and Pension Service for consideration of 
forfeiture under the provisions of 38 U.S.C.A. § 6103(a).  In 
September 2004, the Director of Compensation and Pension 
Services agreed with the RO's administrative decision and 
determined that the appellant had forfeited all rights, 
claims, and benefits under the laws administered by VA 
under38 U.S.C.A. § 6103(a).  Specifically, the RO made a 
final determination that the evidence of record clearly 
established that the appellant knowingly, intentionally and 
deliberately submitted fraudulent information about his claim 
for service connected disability in order to fraudulently 
obtain VA compensation benefits.  

The appellant continued to express disagreement with the 
forfeiture of benefits in a statement received at the RO in 
December 2004.  

The appellant testified at personal hearings before a Hearing 
Officer at the RO in February 2004 and December 2004.  
Transcripts of his testimony are associated with the claims 
file.  

The RO issued a Statement of the Case (SOC) in May 2005.  The 
appellant perfected his appeal with the submission of a 
timely substantive appeal (VA Form 9), which was received at 
the RO in June 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In the appellant's June 2005 VA 
Form 9, he requested to appear at a personal hearing before a 
Veterans Law Judge at the RO.  The law states that the 
veteran is entitled to a hearing before a Veterans Law Judge 
who will decide his appeal.  38 U.S.C.A. § 7107(b) and (c) 
(West 2002); 38 C.F.R. § 20.700 (2006). 

In light of the appellant's request, the case is remanded for 
the appellant to be scheduled for a hearing before a Veterans 
Law Judge.  In this regard, the RO should first notify the 
appellant of his option to appear for a video-conference 
hearing in lieu of an in-person hearing, and then clarify 
whether the appellant prefers a travel board hearing or a 
video conference.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a personal hearing before a Veterans Law 
Judge, after first clarifying whether the 
appellant wants to testify at an in-
person travel Board hearing or at a 
personal hearing via videoconference.  
The RO should notify the appellant and 
his representative, if any, of the time 
and place of the hearing.  After the 
hearing is conducted, or in the event the 
appellant withdraws his hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

